By the Court, Ingraham, J.
The principal was responsible for any negligence of the agent in the ordinary discharge of his agency.
The agent having authorized and requested Mr. Beeves to collect from the company, and transmit a draft for the dividend, which was done by Beeves in a check from the defendant on the Ohio Life Insurance and Trust Company, was bound, if he left the city, to leave authority with some one to present the check, when received.
*252[New York General Term,
May 6, 1861.
The neglect to present a draft payable on demand, for four days, during which time the drawee failed, discharged the drawer, and the finding of the referee cannot be disturbed.
The judgment is affirmed, with costs.
Clerke, Gould and Ingraham, Justices.]